DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The closest references are Ago et al (2021/0035276) and Yamada (2020/0109031).
Ago et al discloses a food inspection assisting system comprises a first checking device and second checking device (see figure 1).
Yamada (2020/0333260) discloses an appearance inspection apparatus comprises a first inspection device (100) and second inspection device (230) (figure 1).
Both Ago et al and Yamada do not teach the arrangement of the “first camera device”, “second camera device’, “first white light source’, “first red light source’, “third camera device’, “second white light source”, “second red light source” and “third camera device” as now claimed in claim 1.
Hu et al (2021/0109031) and Hu et al (2021/0110528) are copending applications and not a prior art. Also, claimed subject matter is different and no double patenting is found.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.

As to claim 1, the prior art of record, taken alone or in combination, fails to teach the arrangement of the “first camera device”, “second camera device’, “first white light source’, “first red light source’, “third camera device’, “second white light source”, “second red light source” and “third camera device”; especially, “a second checking device checking for defects on side surfaces of the product, wherein the second checking device comprises a third camera device, at least one second white light source, and at least one second red light source, wherein the defects on the side surfaces comprise abnormal colors, the stair slope errors, the scratches, and the sanding marks, the third camera device is perpendicular to one of the side surfaces, a distance between the third camera device and the side surface is a fifth preset distance H5, a distance between the second white light source and the side surface is a sixth preset distance H6, an angle between the second white light source and the plane is a second preset angle 04, a distance between the second red light source and the side surface is a seven preset distance H7, an angle between the second red light source and the side surface is a fifth preset angle 05; wherein when the at least one first white light source is activated, the second camera device captures an image of the plane, when the first red light source is activated, the first camera device captures an image of each of edges of the plane, when the at least one second white light source is activated, the third camera device captures images of the side surfaces and an image of each of corners of the side surface, when the second red light source is activated, the third camera device further captures images of each of the side surfaces;

b is a width value of the product, d, e, f, g, x, y, z, θ1, θ2, θ3, θ4, and θ5 meet following requirements: 1.7<d,2, 0.8<e<1.1, 1.6<f<1.9, 0.7<g<0.9, 10o<θ1<50o, 30o<θ2<80o, 20o<θ3<70o, 1.3<x<1.6, 0.3<y<0.6, 0.6<z<0.8, 30o<θ4<70o, and 20o<θ5<60o.”, in combination with the rest of the limitations of claim 1.
	Claims 2-10 are dependent claims; therefore, they are allowed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  November 5, 2021